DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s reply filed 08/14/2022 has been entered and fully considered. Claims 1-7 are pending, of which claims 1 is currently amended. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 102 and 35 USC 103 are withdrawn, however claim 1 is now rejected on new grounds under 35 USC 102 and claims 2-7 are rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2010-012960 A (Furuta).

    PNG
    media_image1.png
    329
    503
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    335
    555
    media_image2.png
    Greyscale

Furuta discloses a fuel cell system to be mounted in a space below a hood of a vehicle (front room 10 of a vehicle – see Fig. 3) [0013], [0019], the fuel cell system comprising an FC assembly including a fuel cell stack (fuel cell 15) [0019] and a controller for controlling the fuel cell stack (instructing control according to the control algorithm of the vehicle) [0036], a cooling mechanism for cooling the fuel cell stack (cooling device 16 including fuel cell cooling radiator 18) [0019]-[0020], [0024], using a completely sealed cooling channel (inlet cooling passage 22, outlet cooling passage 23, bypass passage 26, first communication passage 28, second communication passage 29, third communication passage 30) [0021], [0023], [0027], and a reserve tank 27 disposed on a way of the cooling channel (see Fig. 1) [0027], the reserve tank 27 configured to supply (through the third communication passage 30) and receive (through the second communication passage 28) coolant from a radiator 18 (see Fig. 1) [0025], [0027], and store air (gas area 32 in which the gas in the upper part of the reserve tank 27 stays, the gas is air containing a small amount of hydrogen) that functions as a damper (the reserve tank 27 includes a pressure cap 31, the gas area 32 is pressurized) at an upper portion of the reserve tank 27 [0028]-[0029], [0042]-[0043], wherein the reserve tank 27 is disposed horizontally adjacent to the FC assembly 15 (see Figs. 2, 3) [0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-012960 A (Furuta), as applied to claim 1 above.
Furuta discloses the fuel cell system according to claim 1, as shown above, and further discloses that the reserve tank 27 is disposed forward adjacent to the FC assembly 15 [0028]. See Figs. 2, 3. Note that the terms “forward” and “front” do not recite intrinsic features of the fuel cell system, but rather depend on the orientation in which the fuel cell system is used and the perspective from which it is viewed. 
Furuta further discloses that the reserve tank 27 is arranged at the same height as the upper portion of the fuel cell 15 [0028]. Furuta does not disclose that the upper end of the reserve tank is positioned lower, in height, than an upper end of a front end surface of the FC assembly. However, since the claim does not specify how much lower the reserve tank is positioned, even positions that are negligibly lower than the front end surface of the FC assembly read on the position as claimed. In other words, the claimed limitation “positioned lower, in height, than an upper end of a front end surface of the FC assembly” is considered to encompass a range of positions that is so mathematically close to the “same height as the upper portion of the fuel cell” disclosed by Furuta that the difference between the ranges is virtually negligible absent any showing of unexpected results or criticality, and therefore the claimed position would have been obvious to one of ordinary skill in the art. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, Furuta also teaches that the reserve tank 27 is positioned lower than the hydrogen detector 36 so that a good hydrogen concentration detection state can be maintained [0034]-[0035], [0042], [0047]. See Fig. 2. Therefore it also would have been obvious to one of ordinary skill in the art to further lower the position of the reserve tank 27, such that the upper end of the reserve tank is positioned lower, in height, than an upper end of a front end surface of the FC assembly as claimed, because Furuta suggests that it would facilitate the good hydrogen concentration detection state. 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-012960 A (Furuta), as applied to claim 1 above, in view of US 2021/0091390 A1 (Meder).

    PNG
    media_image3.png
    444
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    368
    509
    media_image4.png
    Greyscale

Regarding claims 2 and 3, Furuta discloses the fuel cell system according to claim 1, wherein the reserve tank is disposed forward adjacent to the FC assembly, as shown above,  but does not disclose that the reserve tank is mounted on a circumferential surface of the FC assembly, or is positioned lower, in height, than an upper end of a front end surface of the FC assembly. Meder however teaches combining all lines and connections or ports for the supply and discharge of the media necessary for the operation of fuel cells, along with the required sensors, valves and regulators in a media management plate [0014], because it can ensure trouble-free supply and discharge in case of different position of the fuel cells to be supplied [0012]. In particular, Meder teaches that a water reservoir 31 (reserve tank) is integrated into the base plate body 2 of the media management plate 1 (support bracket) [0081] which is laterally attached to the fuel cell assembly (disposed forward adjacent and securely mounted on a circumferential surface of the FC assembly) [0067], [0085], wherein the reservoir 31 is mounted at the bottom (lower, in height, than an upper end of a front end surface of the FC assembly) which guarantees that exhaust can flow freely in and out and collected water can be drained in an unhindered manner [0088]. See Figs. 3A, 3B. Therefore it would have been obvious to one of ordinary skill in the art to securely mount the reserve tank of Furuta on a forward adjacent circumferential surface of the FC assembly via a support bracket, with the upper end of the reserve tank positioned lower, in height, than an upper end of a front end surface of the FC assembly, as in Meder, because it could ensure trouble-free supply and discharge in case of different position of the fuel cells to be supplied and guarantee that exhaust can flow freely in and out and collected water can be drained in an unhindered manner.
Regarding claim 4, Furuta further discloses that the reserve tank 27 includes a valve joint that is linked to an electric valve (bypass control valve 24) via a pipe (inlet cooling passage 22, third communication passage 30) [0027]. See Fig. 1. Meder further teaches that the reserve tank (water reservoir 31) includes a valve joint (water outlet 33) that is linked to an electric valve (water drainage valve 35) via a pipe (water channel 34) [0076], [0089], and the support bracket (media management plate 1) is mounted on the reserve tank 31 at a position closer to the valve joint 33 than to a center of the reserve tank 31 in a width direction (the media management plate 1 is mounted across the entire water reservoir 31, including on a position closer to the valve joint 33 than to a center of the water reservoir 31 in a width direction). See Figs. 1, 3A, 3B, 4B, 5A.
Regarding claim 5, Meder further teaches that the support bracket (media management plate 1) connects a base surface of the reserve tank (water reservoir 31) and the circumferential surface (laterally attached) of the FC assembly [0085]. See Figs. 3A, 3B.
Regarding claim 6, Meder further teaches that the support bracket (media management plate 1) includes a tank-side end portion (bottom portion of plate base body 2, as shown in Fig. 3A) mounted on a bottom surface of the reserve tank (water reservoir 31) [0088], a case-side end portion (upper portion of plate base body 2, as shown in Fig. 3A) mounted on the circumferential surface (laterally attached) of the FC assembly [0085], and an intermediate portion (middle portion of plate base body 2) connecting the tank-side end portion and the case-side end portion, and the intermediate portion has a shape (plate shape) that substantially linearly connects the tank-side end portion and the case-side end potion. See Figs. 3A, 3B.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-012960 A (Furuta) in view of US 2021/0091390 A1 (Meder), as applied to claims 2- 6 above, and further in view of US 2017/0282709 A1 (Sasaki).
The combination of Furuta and Meder teaches the fuel cell system according to claim 3, as shown above, but does not teach that the support bracket is mounted on the reserve tank via a mounting rubber. Sasaki however teaches that working noise or flow noise of a valve 46 may transmit as vibration via a bracket 70 that fixes a first cap 47 that is provided at one end of a tank 40, and therefore the bracket 70 is mounted via rubber members G1, G2 that can exert a sufficient damping effect [0065], [0089], [0090]. See Fig. 12. Therefore it would have been obvious to one of ordinary skill in the art to mount the support bracket on the reserve tank of the combination via a mounting rubber, as in Sasaki, because it could exert a sufficient damping effect to prevent transmission of vibrations.

Response to Arguments
Applicant’s arguments filed 08/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727